DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on12/3/2020.  These drawings are approved and entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6 recites “the body”.  There is a lack of antecedent basis for that limitation in the claim.  Examiner suggests --a body--.
Claim 10, line 4: “installing at least one bracket”, Examiner suggests rewording to --installing at least one said bracket-- since the bracket of claim 1 has already been set forth.  Also see Claim 12, line 2. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Examiner notes that claim 12 fails to further limit claim 11.  Examiner notes that providing at least two t-posts (plurality) is already claimed and the installation of at least one bracket upon each of at least two t-posts (plurality) is already claimed as well.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beisser (US 2017/0167160) in view of Perris (US 8132792).
Re Clm 1:  Beisser discloses (fig 13) a bracket (910) for mounting construction material upon a t-post comprising: a cradle section (bottom flat horizontal section) disposed to receive construction material (any type); a mounting portion (receiving t-post); said mounting portion extending at an angle from said cradle section and having a mounting aperture (see fig); and, a flange (vertical pin-type member) extending orthogonally from one side of said cradle section.
Beisser fails to disclose wherein said flange having at least one aperture on the body of said flange.
Perris discloses a bracket attached on a post having a cradle section (horizontal section of bracket 16) to receive construction material, a flange (vertical portion) extending orthogonally from one side of said cradle section and wherein said flange having at least one aperture (19) on the body of said flange.  This is taught for the purpose of securing the construction material to the bracket and therefore to the post.  
Therefore, it would have been obvious to one having ordinary skill in the art before the filing date of the present invention to have provided the flange of Beisser with at least one aperture, as taught by Perris, for the purpose of securing the construction material to the bracket and therefore to the post.  
	Re Clm 2:  Beisser as modified above fails to disclose wherein said mounting portion extends at an angle of essentially thirty degrees relative to the cradle section, however, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have provided the angle between the mounting portion and the cradle section to be essentially thirty degrees so as to optimize the size and fit of the bracket on the t-post.  Examiner further notes that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
	Re Clm 5:  Beisser as modified above fails to disclose wherein said mounting portion extends at an angle between forty and forty-five degrees relative to the cradle section, however, it would have been an obvious modification to one having ordinary skill in the art before the effective filing date of the present invention to have provided the angle between the mounting portion and the cradle section to be between forty and forty-five degrees so as to optimize the size and fit of the bracket on the t-post.  Examiner further notes that the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).

	Re Clm 6:  Beisser as modified above discloses (fig 16) wherein said mounting aperture further comprises a set of upper openings (left cutouts), a set of lower openings (“D” and “J”), two mounting notches (“C”), and first and second locking tongues (“E” and “F”).
	Re Clm 7:  Beisser as modified above discloses a guide notch (see notches on right side of figure 16).
	Re Clm 8:  Beisser as modified above discloses wherein said construction material is lumber (as noted and shown in Perris).
	Re Clm 9:  Beisser as modified above discloses a bend line, between said mounting portion and said cradle section, but fails to disclose having at least one perforation.  Examiner takes OFFICIAL NOTICE that providing perforations along bend lines is an extremely well-known method in order to make the bending easier.  Therefore, it would have been an obvious modification to one having ordinary skill in the art to have provided perforations along the bend line in order to more easily bend the bracket to the desired angle.
	Re Clms 10 and 12:  Beisser discloses a method for constructing a fence or an outdoor structure by using a bracket as set forth in claim 1 (as rejected in claim 1) comprising: providing at least two t-posts (see figs 1, 5-7, etc.) which have been mounted into the ground; installing at least one bracket upon each of said at least two t-posts wherein each of said brackets is removably secured to said t-post upon which it is mounted; each of said brackets resting upon a knob on said t-post upon which it is mounted; and, seating construction material within the cradle sections of said brackets (as shown by Perris).  Examiner notes that providing the bracket (shown in fig 10) on adjacent posts, as is also shown in Perris, would have been an obvious modification to one having ordinary skill in the art.
	Re Clm 11:  Beisser, as modified above suggests wherein the construction material is lumber (see Perris).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose the different claimed parts of the mounting aperture.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678